         Case 1:20-cv-12152-NMG Document 15 Filed 01/06/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


  AMY HUBER,
      Plaintiff,

  v.

  GERHARD HUBER, HUBER
  INVESTMENTS LIMITED, TRIDENT                            Civil Action No.: 20-cv-12152-NMG
  TRUST COMPANY LIMITED,
  TRIDENT DIRECTOR SERVICES
  LIMITED, and STRATEGIC
  MANAGEMENT LIMITED,
       Defendants.



        MEMORANDUM IN SUPPORT OF PLAINTIFF’S EMERGENCY MOTION
       FOR RECONSIDERATION OF THE COURT’S DECEMBER 16, 2020 ORDER

        NOW COMES Plaintiff Amy Huber and respectfully requests that this Court reconsider

its December 16, 2020 Order (the “Order”), in which it chose not to exercise jurisdiction, sua

sponte, over the Plaintiff’s claims and not to rule on Plaintiff’s ex parte motions (see ECF Nos. 8

and 10). This case should not be dismissed based on the relevant forum selection clause, because

the clause does not limit the case to be heard only in Massachusetts state courts. Alternatively,

the case should not be dismissed due to forum non conveniens (even if the forum selection clause

is interpreted as requiring the case be heard in Massachusetts state courts), as this result would be

unreasonable and unjust.

                                         BACKGROUND

        Plaintiff Amy Huber filed her Verified Complaint on December 2, 2020, which included

claims for breach of contract against her ex-husband and his various agents (all foreign entities),

as well as a claim for conversion. She then filed a motion for attachment and a motion for a



                                                 1
          Case 1:20-cv-12152-NMG Document 15 Filed 01/06/21 Page 2 of 8




temporary restraining order (ex parte). The Court sua sponte dismissed the case on December

17, 2020, and denied the aforementioned motions as moot, relying on its interpretation of the

relevant agreement’s forum selection clause in accordance with case law. Service of process was

effected on Defendant Huber Investments Limited in accordance with The Hague Convention (in

the British Virgin Islands) on December 4, 2020. Defendant Hubert Investment Limited’s

attorneys1 reached out to the undersigned on December 22, 2020 seeking an extension for its

responsive pleadings, but the undersigned notified the Defendants that the case had been

dismissed sua sponte.2 The corporate-defendants’ attorneys in the United Kingdom have only

agreed to keep the subject funds, see Verified Complaint and ECF No. 8, in escrow until January

12, 2021. To date, Defendant Gerhard Huber has yet to respond to any correspondence and

presumably is still in hiding.

                                                ANALYSIS
                                                 Standard

        The Federal Rules of Civil Procedure do not explicitly provide for a motion for

reconsideration, but courts interpret such motion as being under Fed. R. Civ. P. Rules 59(e) or

60. A motion for reconsideration is appropriate “if the movant can demonstrate that the original

decision was based on a manifest error of law or was clearly unjust.” United States v. Allen, 573

F.3d 42, 53 (1st Cir. 2009). This motion is made under Fed. R. Civ. P. 60(b)(1 and 6), as

Plaintiff’s grounds for relief from the Order is based on errors of both law and omission of

relevant facts.




1
  Attorney Jonathan Sablone of DLA Piper LLP (US) represents Defendants Huber Investments Limited, Trident
Trust Company Limited, Trident Director Services Limited, and Strategic Management Limited.
2
  Undersigned Counsel provided Attorney Jonathan Sablone with a copy of the December 16, 2020 Order, and will
provide a courtesy copy of this memorandum and its related motion after it is filed.

                                                      2
          Case 1:20-cv-12152-NMG Document 15 Filed 01/06/21 Page 3 of 8




                  The Court erred in its forum selection clause interpretation.


      The Order erred, in its application of the caselaw cited therein, and in its interpretation of

the Separation Agreement’s (Sep. Agmt.) forum selection clause. The Court correctly cited a

portion of the Sep. Agmt.’s forum section clause:

      the courts of Massachusetts shall have exclusive jurisdiction (both subject matter and
      personal jurisdiction) relative to any disputes or other matters arising under or related
      to this Agreement so long as one or both parties resides in Massachusetts.

ECF No. 12 at 2, and ECF No. 11-1 at 32 (Sep. Agmt.). The Court relied on two cases for its

contention that “Courts in this Circuit have interpreted the phrase ‘courts of Massachusetts,’

when used in forum selection clauses, to refer to Massachusetts state courts only,” ECF No. 12 at

2, and not courts within the geographical boundaries of the Commonwealth of Massachusetts.

However, neither case the Court relied on supports its conclusions.

                      LFC Lessors, Inc. v. Pacific Sewer Maintenance Corp.

      The First Circuit analyzed a forum selection clause which read:

      The Agreement . . . shall be interpreted, and the rights and liabilities of the parties
      hereto determined, in accordance with the law, and in the courts, of the
      Commonwealth of Massachusetts.

LFC Lessors, Inc. v. Pacific Sewer Maintenance Corp., 739 F.2d 4 (1st Cir. 1984). The First

Circuit held “the phrase ‘courts of Massachusetts’ (emphasis in original) could mean all the

courts physically within the state or only those courts that trace their origin to the state. i.e. the

Massachusetts state courts.” Id. at 7-8 (emphasis added). In LFC Lessors, the First Circuit

applied this to an agreement which included a choice of law and forum selection clause within

the same sentence, to be a forum selection clause which mandated that the dispute be brought in

the state courts. However, the LFC Lessors holding is inapplicable herein, and reliance on the

same was done in error. First, the relevant language in the LFC Lessors agreement specifically

                                                   3
           Case 1:20-cv-12152-NMG Document 15 Filed 01/06/21 Page 4 of 8




says the courts of the “Commonwealth of Massachusetts,” supra, not the “courts of

Massachusetts,” like the Sep. Agmt. Second, in LFC Lessors, the First Circuit’s holding was

based on the parties’ intended meaning of the word “of,” when used in a contract term which

included both choice of law and forum selection provisions. See id. at 8-9. The Court

determined that “of the Commonwealth of Massachusetts,” was intended by the parties to refer

to both the choice of law and forum selection provisions and “that the intended meaning of the

word ‘of’ in this context must be the meaning that is appropriate for both [provisions],” id. at 8,

because, “in accordance with the law physically within the state” id. at 9, is nonsensical. The

First Circuit held “the word ‘of’ as it appears in the phrase in question must have been intended

to restrict the meaning of both ‘law’ and ‘courts’ to those that trace their origin to the state,” id.

Thus, the LFC Lessors holding cannot be relied on for the Order’s interpretation (courts of

Massachusetts refer to Massachusetts state courts only). The LFC Lessors holding is not a bright

line rule; rather, it was decided after the First Circuit analyzed the intention of the parties,

therein.

                             R. E. Moulton, Inc. v. RAC Assocs., LLC

        Furthermore, the Order relied on a second case interpreting a forum selection clause

which contained the following language: “in any court of the Commonwealth of Massachusetts.”

R. E. Moulton, Inc. v. RAC Assocs., LLC, 2009 U.S. Dist. LEXIS 114255, at *1-2 (D. Mass.

2009). Once again, the Sep. Agmt. herein is distinct from the language within R. E. Moulton

agreement, as it does not restrictively state “courts of the Commonwealth of Massachusetts;” but

rather the broader, “courts of Massachusetts.” Citing LFC Lessor, the court reiterated that the

phrase “‘courts of Massachusetts’ could mean all the courts physically within the state or only

those courts that trace their origin to the state;” id. at 3 (emphasis added); but that “courts of the



                                                   4
          Case 1:20-cv-12152-NMG Document 15 Filed 01/06/21 Page 5 of 8




Commonwealth of Massachusetts” could mean only those courts that ‘trace their origin’ to the

Commonwealth,” id. at 4. The R. E. Moulton court was persuaded in part by the fact that both

the choice of law and forum selection clauses, albeit separate unlike in LFC Lessor, used the

same language ‘of the Commonwealth of Massachusetts,’ which “sensibly reflect[ed] the intent

of the parties.” Id. at 5.

        Thus, the Order which states in relevant part, that “Courts in this Circuit have interpreted

the phrase ‘courts of Massachusetts,’ when used in forum selection clauses, to refer to

Massachusetts state courts only rather than all courts within the geographical boundaries of the

Commonwealth” ECF No. 12 at 2, was in error. Simply put, the First Circuit did not hold this;

rather, it held that “[t]he phrase ‘courts of Massachusetts’ (emphasis in original) could mean all

the courts physically within the state or only those courts that trace their origin to the state,” LFC

Lessors, at 7-8, and that it is the intent of the parties that is the deciding factor as opposed to a

bright line rule. Both the cases relied on in the Order had the same outcome, but the decisions

were based on the intent of the parties after analyzing the relevant language within the

agreements.

        The Order treated the First Circuit’s holding in LFC Lessors as bright line rule and failed

to address what the parties intended within the Sep. Agmt, herein. Both cases relied on within

the Order analyzed the language of both the choice of law and forum selection clauses in order to

determine the parties’ intent of the use of the word “of” within the latter. The Order however

failed to even mention the choice of law clause within the Sep. Agmt. The Order failed to

distinguish between the phrases ‘courts of Massachusetts’ and ‘courts of the Commonwealth of

Massachusetts,’ despite the referenced case law’s holdings on the relevant phrase.




                                                   5
         Case 1:20-cv-12152-NMG Document 15 Filed 01/06/21 Page 6 of 8




       Notably, the Sep. Agmt.’s forum selection clause does not say, ‘the courts of the

Commonwealth of Massachusetts;” rather, it states “courts of Massachusetts,” ECF No. 11-1 at

32. In keeping with the LFC Lessors holding, the aforementioned Sep. Agmt.’s phrase, could be

“a term of sovereignty or simply a term of geography,” LFC at 6, but the parties’ intent is the

real deciding factor. The Sep. Agmt. choice of law clause says:

      This Agreement has been executed or completed in Massachusetts and is a
      Massachusetts contract, and all matters affecting its interpretation and enforcement
      and the rights of the parties hereunder shall be governed by the laws of the
      Commonwealth of Massachusetts.

ECF No. 11-1 at 31. Clearly the parties to the Sep. Agmt. intended the terms used in the choice

of law and forum selection clause to be different, the former being ‘a term of sovereignty’ and

the latter ‘simply a term of geography,’ see LFC Lessor at 6-9. The distinction within the Sep.

Agmt. makes all the sense in the world when looking at its contents, which include numerous

offshore entities and assets which are subject to its provisions, thus it is comes at no surprise that

the parties envisioned the possibility of filing an action in D. Mass. under diversity jurisdiction,

applying the laws of the Commonwealth of Massachusetts.

        Alternatively, enforcement of the forum selection clause is unreasonable and unjust.

       If this court disagrees with the Plaintiff’s interpretation of the forum selection clause

amidst the backdrop of the cited First Circuit law, the court should nevertheless exercise its

jurisdiction over this case because the alternative is unreasonable and unjust. Even a mandatory

forum-selection clause does not in fact divest a court of jurisdiction that it otherwise retains. See

M/S Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 12 (1972) ("No one seriously contends . . . that

the forum-selection clause 'ousted' the District Court of jurisdiction"); LCF Lessors, at 6 (“Such

a provision does not oust the jurisdiction of the courts”). Rather, "[the forum selection clause]


                                                  6
           Case 1:20-cv-12152-NMG Document 15 Filed 01/06/21 Page 7 of 8




merely constitutes a stipulation in which the parties join in asking the court to give effect to their

agreement by declining to exercise its jurisdiction." Id. "Exclusive jurisdiction" in this context

thus refers to the intent of the parties rather than the actual power of the court. This court’s

decision to dismiss this case, sua sponte, has benefitted Defendant Gerhard Huber (one of the

two signatory parties to the Sep. Agmt.) who has flouted his responsibilities therein whilst hiding

out somewhere in the biggest city in the world (Tokyo3). “Sua sponte dismissals, which by

definition are entered on the court's own initiative and without advance notice or an opportunity

to be heard, are disfavored.” See González–González v. United States, 257 F.3d 31, 36–37 (1st

Cir. 2001). There is considerable prejudice to the Plaintiff because she was not given an

opportunity to be heard and Defendant Gerhard Huber will be able to retain hundreds of

thousands of dollars he and the remaining Defendants owe to Plaintiff. This result would be

based on a technicality (which, as argued supra is far from an enforceable provision under First

Circuit law), within the Sep. Agmt. which he has materially and completely breached.

                                                CONCLUSION

         For the reasons provided herein, and within the Verified Complaint and ECF Nos. 8 and

10, the Court should grant this request, rule on the ex parte motions and allow the Plaintiff an

opportunity to effect service of process on Defendant Gerhard Huber and for the remaining

defendants to file their responsive pleadings.




3
 See Reader’s Digest, The 20 Largest Cities in the World Ben & Jerry's Homemade Ice Cream,
https://www.rd.com/list/these-are-the-most-populated-cities-on-earth/ (last visited January 4, 2021).

                                                          7
Case 1:20-cv-12152-NMG Document 15 Filed 01/06/21 Page 8 of 8




           RESPECTFULLY SUBMITTED January 4, 2021


                          AMY HUBER
                          By her counsel,

                      /s/ Liam T. O’Connell
                     Liam T. O’Connell, Esq.
                          BBO # 694477
                   FARRELL SMITH O’CONNELL
                  46 Middle Street, Second Floor
                      Gloucester, MA 01930
                          (978) 744-8918
                          (978) 231-8303
                     loconnell@fsofirm.com

                           Certificate of Service
                          I certify there has been
                       no appearance by Claimants
                        so there is no one to serve.
                        However, a courtesy copy
                         has been served on Atty
                   J. Sablone (Corporate Defendants)
                          on 1/6/2021, via email.

                         /s/ Liam T. O’Connell
                           Liam T. O’Connell




                                  8
